LOCHKEIv, District Judge.
In this matter the referee has asked the direction of the judge in respect to questions of practice which have arisen in this case. To the questions of the referee the following answers are returned:
*6911. The authority of the referee is not limited to the taking and reporting of the evidence and ruling as to its admissibility. In addition to that, it is competent and desirable that he shall report findings and recommendations.
2. The original specification in this case was insufficient, and without an averment of scienter it failed to allege facts showing that the bankrupt had committed an offense punishable by imprisonment, etc. The scienter must be charged, and also all essential facts necessary to establish the commission of the offense; not necessarily with the technical certainty required in an indictment.
3. A specification of objections is a necessary prerequisite to the introduction of any evidence by the objecting creditors. The referee should not disregard the specifications, and should confine the evidence to the material facts alleged in the specifications.
4. The referee has authority to rule upon the sufficiency of the specifications of objections, and should not take evidence on such as are clearly insufficient. Application to amend specifications should he made to the judge.
5. The application to amend the specification as proposed is hereby granted.